GRAND RIVER DAM AUTHORITY — CONTRACTS Title 82 O.S. 862 [82-862] (1971), provides that the Grand River Dam Authority can legally enter into contracts with a labor union.  The Attorney General's Office is in receipt of your opinion request wherein you ask, in effect, the following question: Does the Grand River Dam Authority have the legal authority to enter into a contract with a labor union? Title 82 O.S. 862 [82-862] (1971), sets forth the powers, rights and privileges of the Grand River Dam Authority.  Section 82 O.S. 862 [82-862] provides: "The district shall have and is hereby authorized to exercise the following powers, rights and privileges: "(m) To appoint officers, agents, and employees, to prescribe their duties and to fix their compensation; and enter into contracts with labor unions, provided, that contracts with labor unions shall not abrogate the rights of the district to cooperate and carry out Veterans on the Job Training; . . . " (Emphasis added.) A plain reading of the above-quoted statute makes it very clear that the Grand River Dam Authority has authority to enter into contracts with labor unions provided that those contracts do not in any manner abrogate the rights of the district to cooperate and carry out veterans and job training programs.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative in that 82 O.S. 862 [82-862] (1971), provides that the Grand River Dam Authority can legally enter into contracts with a labor union.  (Donald B. Nevard)